DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (US 2016/0074971 A1) in view of Postma (US 3,549,355).
Regarding claim 1, Tachibana teaches:
A solder alloy having an alloy composition consisting of, by mass%, 31% to 59% of Bi, 0.3% to 1.0% of Cu, 0.01% to 0.06% of Ni, optionally at least one of P and Ge in a total amount of 0.003% to 0.05%, and a balance of Sn [abstract, 0044].
Tachibana does not teach:
0.0040% to 0.025% of As; and 
 the solder alloy comprising: 
an As-concentrated layer, wherein the presence of the As-concentrated layer is confirmed by determination criteria as below, 
wherein the As-concentrated layer is a region from an outermost surface of the solder alloy to a depth of 2 x D1 (nm) in terms of SiO2, and 
wherein a thickness of the As-concentrated layer in terms of SiO2 is 0.5 to 8.0 nm,
wherein the Determination Criteria comprises:
 selecting an arbitrary area of 700 pm x 300 pm in three samples, each sample having a size 5.0mm x 5.0 mm; 
performing an XPS analysis in combination with ion sputtering for a total of three analyses, where Si > S2 in all of the three analyses indicates that an As-concentrated layer has been formed, and where
S1 is Integrated value of a detection intensity of As in a region from a depth of 0 to 2 x D1 (nm) in terms of SiO2 in a chart of XPS analysis; 
S2 is Integrated value of a detection intensity of As in a region from a depth of 2 x D1 to 4 x D1 (nm) in terms of SiO2 in a chart of XPS analysis; and
D1 is Initial depth (nm) in terms of SiO2 at which a detection intensity of O atoms is 1/2 a maximum detection intensity (intensity at Do-max) in a portion deeper than the depth (Do-max (nm)) in terms of SiO2 at which a detection intensity of O atoms is a maximum in a chart of XPS analysis, 
the depth in terms of Si02 is calculated from the sputtering time using a sputter- etching rate of an Si02 standard sample.
Postma teaches adding 0.01-5 wt% or 0.04 wt% As to the Bi-Sn solder in order to decrease high temperature creep; 1:60-64, 2:3-11, 2:28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the claimed amount of As to Tachibana in order to decrease high temperature creep.  In doing so, the claimed As-concentrated layer would be achieved since according to the applicant this layer is simply formed by the incorporation of As; PA Pub 0064.
Postma and the claims differ in that Postma does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Postma overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed. 
Regarding claim 3, Tachibana teaches:
A solder paste [0047] comprising: a solder powder consisting of the solder alloy according to claim 1; and a flux [It is well-know that flux and powder are intrinsic to paste because the paste provides a medium for the solder powder. Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.].
Regarding claims 4 and 5, Tachibana teaches:
A solder ball consisting of the solder alloy [0047] according to claim 1; and 
A solder preform consisting of the solder alloy [0047] according to claim 1.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (US 2016/0074971 A1) in view of Uwazumi et al. (JP 2015-98052 A).
Regarding claim 1, Tachibana teaches:
A solder alloy having an alloy composition consisting of, by mass%, 31% to 59% of Bi, 0.3% to 1.0% of Cu, 0.01% to 0.06% of Ni, optionally at least one of P and Ge in a total amount of 0.003% to 0.05%, and a balance of Sn [abstract, 0044].
Tachibana does not teach:
0.0040% to 0.025% of As; and 
 the solder alloy comprising: 
an As-concentrated layer, wherein the presence of the As-concentrated layer is confirmed by determination criteria as below, 
wherein the As-concentrated layer is a region from an outermost surface of the solder alloy to a depth of 2 x D1 (nm) in terms of SiO2, and 
wherein a thickness of the As-concentrated layer in terms of SiO2 is 0.5 to 8.0 nm,
wherein the Determination Criteria comprises:
 selecting an arbitrary area of 700 pm x 300 pm in three samples, each sample having a size 5.0mm x 5.0 mm; 
performing an XPS analysis in combination with ion sputtering for a total of three analyses, where Si > S2 in all of the three analyses indicates that an As-concentrated layer has been formed, and where
S1 is Integrated value of a detection intensity of As in a region from a depth of 0 to 2 x D1 (nm) in terms of SiO2 in a chart of XPS analysis; 
S2 is Integrated value of a detection intensity of As in a region from a depth of 2 x D1 to 4 x D1 (nm) in terms of SiO2 in a chart of XPS analysis; and
D1 is Initial depth (nm) in terms of SiO2 at which a detection intensity of O atoms is 1/2 a maximum detection intensity (intensity at Do-max) in a portion deeper than the depth (Do-max (nm)) in terms of SiO2 at which a detection intensity of O atoms is a maximum in a chart of XPS analysis, 
the depth in terms of Si02 is calculated from the sputtering time using a sputter- etching rate of an Si02 standard sample.
Uwazumi teaches adding 20-100 ppm As (0.0002-0.001 wt% As) to Sn-Bi solders with a melting point from 140-240°C in order to suppress viscosity; abstract and “<This solder alloy>” section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add As as taught by Uwazumi to Tachibana in order to suppress viscosity.  In doing so, the claimed As-concentrated layer is necessarily present since according to the applicant this layer is required in order to suppress the viscosity; PA Pub 0065.
Uwazumi and the claims differ in that Uwazumi does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Uwazumi overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed. 
Regarding claim 3, Tachibana teaches:
A solder paste [0047] comprising: a solder powder consisting of the solder alloy according to claim 1; and a flux [it is well-know that flux and powder are intrinsic to paste because the paste provides a medium for the solder powder].
Regarding claims 4 and 5, Tachibana teaches:
A solder ball consisting of the solder alloy [0047] according to claim 1; and 
A solder preform consisting of the solder alloy [0047] according to claim 1.

Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive.
The applicant argues, 
“However, a complete and thorough reading of Postma shows that As is added to alleviate the problems introduced when antimony (Sb) is added to improve the properties of Bi-Sn alloys. See, for example, col. 1, line 64 to col. 2, line 6. In other words, there is no teaching or suggestion in Postma to add As without Sb. Thus, even if As is added to improve electrical property and reduce high temperature creep, it is only added to alloys comprising Sb. Accordingly, adding As to Tachibana's solder alloy would invariable include Sb in the solder alloy. Thus, it is not obvious to one of skill in the to add As to Bi-Sn solder alloys that do not comprise Sb. Since Tachibana's alloy does not comprise any Sb, one of ordinary skill in the art would have had no motivation to add only As to Tachibana's alloy based on Postma's disclosure.”

The examiner agrees that there is a synergy between Sb and As as noted in col. 2, line 47-54 however, Postma never specifically states that the improvement creepage is due to any synergy between Sb and As.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735